Citation Nr: 0832902	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  05-12 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disorder, and if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left hip 
disorder. 

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right hip 
disorder.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a hemorrhoid 
disorder.

5.  Entitlement to service connection for right lower 
extremity radiculopathy, to include as secondary to a low 
back disorder.      

6.   Entitlement to service connection for left lower 
extremity radiculopathy, to include as secondary to a low 
back disorder.      
7.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to a low back 
disorder.      

8.  Entitlement to service connection for bilateral hearing 
loss.      

9.  Entitlement to service connection for tinnitus.        

10.  Entitlement to service connection for a cervical spine 
disorder.        

11.  Entitlement to service connection for a urinary disorder 
(including kidney stones).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
February 1968.  

This appeal to the Board of Veterans' Appeals (Board) comes 
from a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

In October 2007, the veteran and his spouse presented 
testimony at a hearing on appeal before the undersigned 
Acting Veterans Law Judge at the RO (Travel Board hearing).  

The Board notes that the veteran submitted additional and 
duplicate medical evidence during his October 2007 Travel 
Board hearing.  This evidence has not yet been considered by 
the RO, the agency of original jurisdiction.  However, 
because this evidence was submitted with a waiver of RO 
consideration, the Board accepts it for inclusion in the 
record and consideration by the Board at this time.  See 38 
C.F.R. §§ 20.800, 20.1304 (2007).

In this decision, the Board will decide the claims for 
service connection for a cervical spine disorder and urinary 
disorder (including kidney stones).  After reopening the low 
back disorder claim, however, the Board will remand the de 
novo issue of service connection for a low back disability-
along with the remaining claims on appeal-to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.  


FINDINGS OF FACT

1.  The RO denied service connection for a low back disorder 
in a September 1977 rating decision.  Although notified of 
the denial, the veteran did not initiate an appeal.  

2.  Since the time of that prior, final denial in September 
1977, the veteran has submitted additional, relevant service 
treatment records (STRs).   

3.  There is no competent, credible evidence establishing the 
necessary etiological link between the veteran's cervical 
spine disorder and his military service.    

4.  There is no evidence of a urinary disorder during service 
or of calculi of the kidney within one year after service, 
and no competent evidence of a link between the veteran's 
current urinary disorder(s) and his period of active military 
service.


CONCLUSIONS OF LAW

1.  As to the low back disorder claim, the prior September 
1977 rating decision is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.160(d) (2007); 38 C.F.R. §§ 20.200, 
20.302, 20.1103 (2007).

2.  New and material evidence has been submitted since the 
last prior, final denial of the low back disorder claim in 
September 1977.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).  

3.  A cervical spine disorder was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).  

4.  A urinary disorder was not incurred in or aggravated by 
service, nor it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As to the low back disorder claim, the reopening of this 
claim means the Board need not discuss whether the veteran 
has received the type of new-and-material-evidence notice 
required by Kent v. Nicholson, 20 Vet. App. 1, 10-11 (2006), 
including in terms of apprising him of the specific reasons 
his claim was previously denied because the Board is 
reopening this claim and remanding it on the merits, 
regardless.  See, too, VA Gen. Couns. Mem., para. 2, 3 (June 
14, 2006).

As to the urinary and cervical spine disorder claims at 
issue, review of the claims folder reveals compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The duty to notify was accomplished by way 
of VCAA letters from the RO to the veteran dated in April 
2004 and November 2007.  Those letters effectively satisfied 
the notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) 
informing him about the information and evidence not of 
record that was necessary to substantiate his service 
connection claims; (2) informing him about the information 
and evidence the VA would seek to provide; (3) informing him 
about the information and evidence he was expected to 
provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).   

Furthermore, the November 2007 letter from the RO further 
advised him that a disability rating and an effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the 
veteran has received all required notice in this case, such 
that there is no error in the content of VCAA notice.    

The Board notes that for claims pending before VA on, or 
filed after, May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the 4th element requirement of 
notification to a claimant that he or she may submit any 
evidence in his or her possession that might pertain to the 
claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  Regardless, 
the April 2004 VCAA letter provided notice of this previous 
4th element requirement.  

With regard to the timing of VCAA notice, the Board sees the 
RO did not provide the veteran with all adequate VCAA notice 
prior to the June 2004 adverse determination on appeal.  But 
in Pelegrini II, the Court clarified that in these situations 
VA does not have to vitiate that decision and start the whole 
adjudicatory process anew, as if that decision was never 
made.  Rather, VA need only ensure the veteran receives (or 
since has received) content-complying VCAA notice, followed 
by readjudication of his claims, such that he is still 
provided proper due process.  In other words, he must be 
given an opportunity to participate effectively in the 
processing of his claims.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) recently held that 
a statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  In fact, as a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, however, although the RO provided additional VCAA 
notice in November 2007, it did not go back and readjudicate 
the claims by way of a subsequent SSOC.  So in essence, based 
on the above case law, the timing defect in VCAA notice was 
not rectified.  Although the Court also recently held the 
failure of the claimant to submit additional evidence 
following proper notification may constitute a waiver of 
readjudication or render the error harmless, see, e.g., 
Medrano v. Nicholson, 21 Vet. App. 165, 173 (2007), since the 
veteran did in fact submit additional pertinent medical 
evidence (VA treatment records) subsequent to the November 
2007 VCAA notice, in this case, Medrano does not exempt the 
RO from issuing a subsequent readjudication.  Thus, the 
timing error remains.       

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial.  Further, VA, not the veteran, has the burden of 
rebutting this presumption by showing the error was not 
prejudicial to the veteran in that it does not affect the 
essential fairness of the adjudication.  To do this, VA must 
demonstrate:  (1) that any defect was cured by actual 
knowledge on the part of the claimant (see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim"); (2) 
that a reasonable person could be expected to understand from 
the notice what was needed; or (3) that a benefit could not 
have been awarded as a matter of law.  Additionally, 
consideration should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

The Board finds that the presumption of prejudice due timing 
error as required has been rebutted in this case by the 
following: (1) based on the communications sent to the 
veteran over the course of this appeal, he clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) based on his contentions and the communications 
provided to him by VA over the course of this appeal, 
he reasonably understands from the notices provided what was 
needed.
          
Specifically, the veteran submitted additional STRs, service 
personnel records (SPRs), VA treatment records, a lay 
statement, personal statements, and hearing testimony clearly 
showing actual knowledge of the evidence required to 
substantiate his claims on appeal.  Furthermore, per his 
personal statements and submission of additional STRs, the 
veteran clearly has knowledge that he needs to proffer 
evidence demonstrating the in-service incurrence of cervical 
and urinary disorders.  In addition, all VCAA notices 
provided by the VA are clear and pertinent to the veteran's 
contentions, such that a reasonable person could understand 
what was required to prove the claims.  Overall, the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims.  Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006).  Moreover, there is no allegation or 
evidence that the timing error affected the essential 
fairness of the adjudication of the claims.  Finally, as the 
Board will discuss in the following decision, service 
connection for cervical spine and urinary disorders are not 
warranted.  Thus, no ratings, or effective dates, will be 
assigned.  

With respect to the duty to assist, the RO has secured the 
veteran's STRs, relevant VA treatment records, and an earlier 
VA examination from 1977.  The veteran has submitted some 
additional evidence as discussed above.  Although he 
identified and authorized the release of additional private 
medical evidence and additional alleged STRs from Ft. Polk 
Army Hospital, all attempts to obtain these records yielded 
negative replies in March and April 2007.  Therefore, the 
Board is satisfied the RO has made reasonable efforts to 
obtain all private medical records identified by the veteran.  
38 C.F.R. § 3.159(c).  

As to the missing Ft. Polk Army Hospital STRs, the VA can end 
its efforts to obtain medical records from a Federal agency 
including the military if the VA is informed that the 
requested records do not exist, which the VA was informed of 
here in March 2007.  38 C.F.R. § 3.159(c)(2).  To the extent 
any additional STRs are missing, it is unclear if they would 
be relevant to the veteran's cervical spine and kidney claims 
at issue.  Further, the VA has met its heightened duty to 
assist in the case for any missing STRs since it conducted a 
separate search for these medical records, considered the 
applicability of the benefit of the doubt rule, assisted the 
claimant in developing the claim, and thoroughly explained 
its decision as set forth below.  Cromer v. Nicholson, 
19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. 
App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

The Board sees that no medical opinion was obtained with 
respect to the veteran's cervical spine and kidney disorder 
claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  
However, the standards of McLendon are not met in this case.  
The veteran's STRs simply do not establish that he suffered 
an in-service event, injury, or disease causing a specific 
cervical spine or kidney disorder.  Notably, his December 
1967 service separation examination is negative for any 
complaints or diagnosis of a cervical spine or kidney 
disorder.  As a whole, service and post-service medical 
records provide no basis to grant these claims, and in fact 
provide evidence against the claims, such that no basis for a 
VA examination is warranted.  Therefore, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  

New and Material Evidence to Reopen the Low Back Disorder 
Claim

The RO originally denied service connection for a low back 
disorder in a September 1977 rating decision.  The RO 
notified the veteran of that decision and apprised him of his 
procedural and appellate rights, but he did not initiate an 
appeal.  Therefore, that decision is final and binding on him 
based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2007).  

The Board sees that although the RO reopened the low back 
disorder claim and  adjudicated the underlying service 
connection issue on the merits in the June 2004 rating 
decision on appeal, the Board has jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, the Board must initially determine on 
its own whether there is new and material evidence to reopen 
the claim for service connection for a low back disorder 
before proceeding to the merits on appeal.  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant. 

In the prior, final September 1977 rating decision, the RO 
denied his service connection claim for a low back disorder 
because the evidence failed to establish that the veteran's 
pre-existing low back disorder was aggravated during his 
military service beyond its natural progression.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

Since the time of the prior, final denial in September 1977, 
the veteran recently submitted additional STRs to the RO - 
that is, a February 1966 report of back and neck pain.  In 
this vein, additional "relevant" STRs, not previously of 
record, are, by definition, considered new and material 
evidence.  See 38 C.F.R. § 3.156(c).  Such service records 
include those that are "related" to a claimed in-service 
event, injury, or disease.  38 C.F.R. § 3.156(c)(1).  Here, 
the Board finds that new and material evidence within the 
meaning of 38 C.F.R. § 3.156(c) has been received in the form 
of this additional STR since it references symptoms relevant 
to his alleged in-service low back injury, which arguably 
could serve as evidence of aggravation.  In determining 
whether evidence is new and material, the credibility of the 
evidence in question is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).    Accordingly, his claim of service 
connection for a low back disorder can be reopened on this 
basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(c).    

Service Connection For Cervical Spine And Urinary Disorders

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury sustained 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  
A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 
495-496.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  As to presumptive service 
connection, some diseases on the other hand are chronic, per 
se, such as calculi of the kidney (kidney stones) or 
arthritis, and therefore will be presumed to have been 
incurred in service, although not otherwise established as 
such, if manifested to a degree of ten percent or more within 
one year after service.  Even this presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the United 
States Court of Appeals for Veterans Claims (Court) recently 
emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

In Washington v. Nicholson, 19 Vet. App. 362, 368 (2005), 
another case wherein the veteran's STRs were missing, the 
Court held that a veteran was competent to report about 
factual matters of which he had "first-hand" knowledge, 
which the Court specifically indicated, in that case, 
included experiencing pain in his right hip and thigh during 
service, reporting to sick call, and undergoing physical 
therapy.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran contends that his urinary problems including 
kidney stones and his cervical spine disorder stem from his 
military service.  As to his cervical spine disorder, he 
maintains that he injured his cervical spine during service 
in February 1966 when he fell down two flights of stairs.  
See March 2004 claim and October 2007 Board hearing testimony 
at page 3.  As to his urinary disorder, he originally 
asserted that he was treated for urinary problems while in 
service.  See March 2004 claim.  However, he subsequently 
clarified he only sought treatment in later post-service 
years.  See hearing testimony at pages 22-23.    

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is proof the 
veteran currently has the claimed disability.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.  Concerning this, 
VA treatment records dated from 1994 to 2004 document kidney 
stones and urinary tract infections.  In addition, VA 
treatment records from 2005 and 2006 also show diagnoses of 
cervical stenosis and spondylosis.  In any event, the 
evidence at the very least clearly shows current urinary and 
cervical spine disorders.  Consequently, the determinative 
issue is whether these conditions are somehow attributable to 
the veteran's military service.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  And it is in 
this critical respect the veteran's claims fail.

STRs are entirely negative for any complaint, treatment, or 
diagnosis of a urinary disorder, providing strong evidence 
against this claim.  The veteran essentially conceded this 
fact at the Travel Board hearing.  As to his cervical spine, 
a February 1966 STR statement submitted by the veteran and 
witnessed by a fellow service member attests to neck and back 
pain.  There is no mention of a specific injury involving a 
fall from a flight of stairs in this document or in any other 
STRs obtained by the VA or submitted by the veteran.  Most 
notably, his December 1967 STR separation examination is 
unremarkable for any complaint or diagnosis of a cervical 
spine disorder.  However, the veteran is indeed competent to 
report an in-service injury to the cervical spine, especially 
given the fact that possibly relevant STRs from Ft. Polk Army 
Hospital may be missing.  Washington, 19 Vet. App. at 368; 
Layno, 6 Vet. App. at 469.  See, too, 38 C.F.R. 
§ 3.159(a)(2).  Regardless, as his separation examination is 
negative for any cervical spine disorder, his STRs, as a 
whole, do not reveal any chronic residual disability 
involving his cervical spine upon his separation from 
service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.      

Post-service, the evidence as a whole does not show 
continuity of symptomatology since service for either 
disorder.  38 C.F.R. § 3.303(b).  In making this 
determination, the Board acknowledges the veteran's 
assertions regarding urinary problems and cervical pain since 
his discharge from service in 1968, gradually worsening over 
time.  In any event, he is indeed competent to report urinary 
problems and cervical pain from the time of his military 
service.  Layno, 6 Vet. App. at 469.  See also 
38 C.F.R.§ 3.159(a)(2).  As to his urinary disorder, however, 
it is worth mentioning that he subsequently clarified at the 
hearing that he only sought treatment in later post-service 
years.
  
Once evidence is determined to be competent, the Board must 
determine whether the evidence also is credible.  The former, 
the Court has held, is a legal concept, which is useful in 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  Here, the veteran's lay 
contentions in this case are outweighed by the other post-
service evidence of record which, as a whole, indicates he 
did not receive treatment for a urinary disorder until 9 
years after service (see VA inpatient record dated May 1977), 
and for his cervical spine until 26 years after service (see 
VA X-ray dated July 1994 revealing early cervical 
spondylosis).  In fact, at an earlier general VA medical 
examination performed in July 1977, there was no allegation 
or evidence of a cervical spine disorder.  
The Federal Circuit has held that such a lengthy lapse of 
time between the alleged events in service and the initial 
manifestation of the subsequently reported symptoms and/or 
treatment is a factor for consideration in deciding a 
service-connection claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

In essence, the Board affords the veteran's lay statements 
less probative weight in light of the lack of corroborating 
medical evidence upon discharge from service and for so many 
years thereafter.  Simply put, his lay contentions regarding 
his symptomatology are outweighed by the available medical 
evidence. See generally Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007).  See also Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (2006) (finding that the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.) 

It follows that there is no basis to award service connection 
for either disorder based on chronicity in service or 
continuous symptoms thereafter.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. at 494-97.  Likewise, since there is no 
objective indication of kidney stones within one year after 
service, the veteran is not entitled to application of the 
presumptive provisions either.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Although a Public Voucher 
for Medical Services at Muskogee General Hospital dated in 
April 1968 noted a diagnosis of rheumatoid arthritis within 
one year of service, there is no medical evidence indicating 
this affected his cervical spine region.  In addition, 
subsequent VA X-rays and treatment records of the cervical 
spine stretching over his post-service years are negative for 
a specific diagnosis of rheumatoid arthritis, providing 
evidence against this particular diagnosis.  

Moreover, there is simply no competent, medical evidence or 
opinion that in any way relates his current urinary problems 
and cervical stenosis disorders to his period of active 
military service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).  In this vein, the 
Board acknowledges a VA pain management clinic record dated 
in January 2005, which noted the veteran's reported history 
of falling down stairs during his military service with 
complaints of "total body" pain since.  In this regard, 
medical history provided by a veteran and recorded by an 
examiner without additional enhancement or analysis is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  Importantly, no physician of record 
actually provided a medical opinion that the veteran's 
current cervical spine disorder was related to an in-service 
injury based on the veteran's reported history.  In addition, 
there is no indication that medical personnel had access to 
the claims folder when listing the veteran's reported 
history.  Prejean v. West, 13 Vet. 444, 448-9 (2000).  
Overall, this VA treatment record listing the veteran's 
reported history is clearly outweighed by the other evidence 
of record.  As to the Internet medical treatise records 
submitted by the veteran in May 2004, which discuss 
rheumatoid arthritis, medical treatise evidence can provide 
important support only when combined with an opinion of a 
medical professional.  Mattern v. West, 12 Vet. App. 222, 228 
(1999).  See Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) 
(holding that evidence from scientific journal combined with 
doctor's statements was "adequate to meet the threshold test 
of plausibility").  In the present case, the evidence 
submitted by the veteran is not accompanied by the opinion of 
any medical expert.  The Board concludes that this 
information is insufficient to establish the required medical 
nexus opinion.  Absent competent evidence of a nexus, service 
connection is not warranted.  

Accordingly, even in consideration of the heightened duty due 
to the possibility of several missing STRs, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for urinary and cervical spine 
disorders, so there is no reasonable doubt to resolve in the 
veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
See also Cromer, supra.


ORDER

Service connection for a cervical spine disorder is denied.     

Service connection for a urinary disorder (including kidney 
stones) is denied.    


REMAND

Before adjudicating the remaining claims at issue, the Board 
finds that additional development of the evidence is 
required.

First, with regard to the VCAA, the notice letters sent by 
the RO to the veteran in April 2004 and November 2007 are not 
fully sufficient as to the low back, left and right lower 
extremity radiculopathy, right and lift hip, psychiatric, and 
hemorrhoid claims at issue.  Specifically, these letters 
failed to discuss secondary service connection for an 
acquired psychiatric disorder and right and left lower 
extremity radiculopathy on the premise that these disorders 
are proximately due to, the result of, or chronically 
aggravated by his low back disorder.  38 C.F.R. § 3.310 
(2007).  The letters of record only discuss service 
connection on a direct basis.  

Furthermore, as to the low back disorder claim, the VCAA 
letters of record are insufficient as to notifying the 
veteran of the types of lay or medical evidence not 
previously provided that are necessary to substantiate his 
claim for service connection for a low back disorder based on 
aggravation of a disorder which pre-existed his military 
service.  In other words, it did not adequately discuss the 
first element of VCAA notice since there is evidence 
suggestive that his low back disorder pre-existed service.   

Finally, with regard to the new and material aspects of the 
veteran's bilateral hip and hemorrhoid claims, neither VCAA 
notice letter is fully compliant with the recent Court 
decision in Kent v. Nicholson, 20 Vet. App. 1, 10-11 (2006), 
since neither letter sufficiently explained the basis of the 
prior final denial for a hemorrhoid disorder in September 
1977 (i.e., there is no evidence this pre-existing disorder 
was aggravated by service), or the basis of the prior denial 
for a bilateral hip disorder in January 1987 (i.e., there is 
no evidence of any hip disorder during service).  Therefore, 
a remand is required for the RO to issue another VCAA letter 
that is compliant with 38 C.F.R. § 3.159(b)(1) and with all 
legal precedent.
  
Second, VA treatment records on file only date to 2005, with 
some scattered 2006 records.  So if he has since received 
additional relevant treatment at the VA Medical Center (VAMC) 
in Muskogee or Oklahoma City, Oklahoma, these records should 
be obtained.  38 U.S.C.A. § 5103A(c)(2); 
38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA is charged with constructive, if 
not actual, knowledge of evidence generated by VA).  In 
addition, at the Travel Board hearing, the veteran indicated 
he had been evaluated by an "ear doctor" in Oklahoma City, 
although he did not identify the specific date of treatment 
or whether the evaluation was performed by a VA or private 
physician.  See hearing testimony at page 11.  This should be 
clarified. 

Third, the veteran must be scheduled for a VA examination(s) 
to obtain a medical opinion concerning the etiology of his 
current low back disorder on the basis of aggravation of a 
pre-existing disorder,  and also his right and left lower 
extremity radiculopathy and acquired psychiatric disorders on 
the basis of secondary service connection.  
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this regard, as to his low back disorder, for purposes of 
establishing service connection under 38 U.S.C.A. § 1110, 
every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111 for disorders not 
noted on the entrance or enlistment examination, VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003.  
The United States Court of Appeals for the Federal Circuit 
has adopted the General Counsel's position.  Wagner v. 
Principi, 370 F.3d  1089, 1096 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  

The veteran and his representative contend that the veteran 
incurred his current low back arthritis and degenerative disc 
disease during service due to an accident involving a fall 
down two flights of stairs on February 10, 1966.  At the 
hearing, the veteran maintained that he had no low back 
problems prior to induction into service in February 1966.  

However, there is significant medical evidence to the 
contrary.  Specifically, at his January 1966 STR pre-
induction examination, the veteran reported "recurrent back 
pain," which was not considered disabling by the military 
examiner.  One month later, on February 26, 1966, a military 
doctor noted a six month history of low back pain, which 
would place his low back symptomatology prior to service.  
Most notably, STR X-rays of the low back taken on the same 
day revealed "possible old healed chip fx" of the "margin 
L-3."  There was no indication this was due to a recent in-
service injury at that time.  The Board emphasizes that with 
notation or discovery during service of such residual 
conditions such as a healed fracture, with no evidence of the 
pertinent or antecedent injury during service, the conclusion 
must be that this condition preexisted service.  See 
38 C.F.R. § 3.303(c).  With respect to low back treatment 
documented in his STRS, it is significant that no STR 
documents the veteran's reported history of an accident 
involving a fall from a flight of two stairs in February 
1966.    

Based on the above, although a low back disorder was not 
specifically "noted" upon induction into his military 
service, the Board finds that medical evidence clearly and 
unmistakably demonstrates that the veteran had a pre-existing 
low back disorder prior to induction into his military 
service in February 1966.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  Thus, the central issue in the case is whether 
VA can show by clear and unmistakable evidence that the 
veteran's pre-existing low back disorder was not aggravated 
by service.  Id.  In this regard, a VA examination and 
opinion are needed to determine whether any of his current 
low back disorders represent aggravation beyond natural 
progression of a pre-existing low back disorder, which was 
present before his induction into military service.  

In addition, a VA examination and opinion are needed to 
determine if any current acquired psychiatric disorder and 
right and left lower extremity radiculopathy is proximately 
due to, the result of, or chronically aggravated by his low 
back disorder.  


(CONTINUED ON NEXT PAGE)
Accordingly, these issues are REMANDED for the following 
actions:

1.	Send the veteran a VCAA letter 
notifying him and his representative 
of the type of evidence required to 
substantiate the claims for:  

*	service connection for right 
lower extremity radiculopathy, 
left lower extremity 
radiculopathy, and a psychiatric 
disorder, all on a direct basis 
and as secondary to a low back 
disorder.  The premise that these 
disorders are proximately due to, 
the result of, or chronically 
aggravated by the veteran's low 
back disorder should be 
discussed.  See 38 C.F.R. § 3.310 
(2007).  

*	service connection for a low back 
disorder.  In particular, the 
letter should include first 
element notice - that is, 
information or lay or medical 
evidence not previously provided 
that is necessary to substantiate 
the claim for service connection 
for a low back disorder based on 
aggravation of disorders which 
pre-existed military service.  

*	whether new and material evidence 
has been received sufficient to 
reopen the previously denied 
claims for service connection for 
left hip and right hip 
disabilities and hemorrhoids  The 
notice should comply with the 
Court's decision in Kent v. 
Nicholson, 20 Vet. App. 1, 10-11 
(2006).  Specifically, this 
corrective VCAA notice letter 
should (1) describe what new and 
material evidence is under the 
current standard set forth under 
38 C.F.R. § 3.156(a) (2007); and 
(2) identify what specific 
evidence is required to 
substantiate the element or 
elements needed for service 
connection that were found 
insufficient in the prior denials 
on the merits (i.e., in order to 
reopen his hemorrhoid disorder 
claim previously denied in 
September 1977 he must submit 
evidence the pre-existing 
disorder was aggravated by 
service) and (i.e., in order to 
reopen his bilateral hip disorder 
claim previously denied in 
January 1987 he must submit 
evidence of a hip disorder during 
service or competent medical 
evidence linking any current hip 
disorder to his alleged injury 
during service).  
 
2.	Contact the veteran to ascertain which 
provider (VA or private) performed a 
post-service ear evaluation on the 
veteran and when it was performed.  
See hearing testimony at page 11.  
Then obtain the records of any medical 
treatment for the veteran from 2005 
onwards from the VAMCs in Muskogee and 
Oklahoma City, Oklahoma, including any 
records of audiology treatment 
specifically identified by the 
veteran.  All attempts to secure these 
records, and any response received, 
must be documented in the claims file.  
If no records are available, a 
response to that effect is required 
and should be documented in the file.

3.	Then arrange for the veteran to 
undergo VA examination(s) with the 
appropriate examiner to determine the 
nature and etiology of his low back 
disorder, left and right lower 
extremity radiculopathy, and acquired 
psychiatric disorder.   He is hereby 
advised that failure to report for 
his scheduled VA examination, without 
good cause, may have adverse 
consequences for his claim.  The 
examination should include any 
diagnostic testing or evaluation 
deemed necessary.  And the claims 
file, including a complete copy of 
this remand, must be made available 
for review of his pertinent medical 
history - including, in particular, 
the records of the treatment in 
question.  Based on a physical 
examination and comprehensive review 
of the claims file, the examiner is 
asked to provide an opinion 
responding to the following 
questions:

(A)	 Did the veteran's pre-
existing low back condition 
permanently increase in 
severity during his military 
service from February 1966 to 
February 1968?

(B)	If there was a measurable 
increase in severity of a 
pre-existing low back 
condition during service, was 
this permanent increase in 
severity due to the natural 
progression of the condition?  

(C)	Is it at least as likely as 
not (50 percent or more 
probable) that any right or 
left lower extremity 
radiculopathy present is 
proximately due to, or are 
permanently aggravated by, 
the veteran's low back 
disorder-or is otherwise 
directly related to military 
service.  

(D)	Finally, an appropriate 
examiner is asked to indicate 
is it at least as likely as 
not (50 percent or more 
probable) that any current 
acquired psychiatric disorder 
is proximately due to, or is 
permanently aggravated by, 
his low back disorder, or is 
otherwise directly related to 
his military service?

      The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of that conclusion as it is to 
find against it.  The examiner should 
discuss the rationale of the opinion, 
whether favorable or unfavorable, 
based on the findings on examination 
and information obtained from review 
of the record.  If the examiner is 
unable to provide the requested 
opinion, please expressly indicate 
this and discuss why this is not 
possible or feasible.

4.	Then, after giving the veteran time 
to respond to the additional VCAA 
notice, readjudicate the claims 
remaining on appeal [whether new and 
material evidence has been received 
sufficient to reopen previously 
denied claims for service connection 
for left hip, right hip, and 
hemorrhoid disorders; service 
connection for a low back disability, 
bilateral hearing loss, and tinnitus; 
and service connection for right 
lower extremity radiculopathy, left 
lower extremity radiculopathy, and an 
acquired psychiatric disorder, on 
direct bases and as secondary to a 
low back disability].  If any of the 
claims are not granted to his 
satisfaction, send him and his 
representative another SSOC and give 
them an opportunity to respond to it 
before returning the file to the 
Board for further appellate 
consideration.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


